Order unanimously affirmed without costs. Memorandum: Wayne A. Jones (claimant) was allegedly injured on August 20, 1996, while working on the reconstruction of a roof for respondents. Supreme Court properly denied claimants’ motion in February 1997 for leave to serve a late notice of claim (cf., Matter of Rusiecki v Clarkstown Cent. School Dist., 227 AD2d 493, 494). Respondents established that they had no knowledge of the facts constituting the claim within 90 days after the claim arose or within a reasonable time thereafter, and “[k]nowledge of the facts constituting the claim is the factor that ‘should be accorded great weight’ ” (Kalenda v Buffalo Mun. Hous. Auth., 203 AD2d 937, quoting Matter of Stenowich *1021v Colonie Indus. Dev. Agency, 151 AD2d 894, 895, lv denied 74 NY2d 615; see, Barnes v County of Onondaga, 103 AD2d 624, 629, affd 65 NY2d 664). Additionally, claimants failed to establish a reasonable excuse for their failure to serve a timely notice of claim (see, Matter of Gilliam v City of New York, 250 AD2d 680; Williams v City of Niagara Falls, 244 AD2d 1006, 1007), and respondents established that they would be prejudiced if leave to file a late notice of claim were granted (see, Williams v City of Niagara Falls, supra; Kalenda v Buffalo Mun. Hous. Auth., supra). (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J. — Notice of Claim.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Hurlbutt, JJ.